Citation Nr: 1516079	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  12-09 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Whether injuries sustained in a May 8, 1987 motor vehicle accident were sustained in the line of duty, or whether they were the result of willful misconduct.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training from June 1983 to July 1984 and on active duty from September 1986 to September 1989.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 administrative decision by the Albuquerque, New Mexico Department of Veterans Affairs (VA) Regional Office (RO).

In February 2015, the Veteran testified at a video conference hearing at the RO before the undersigned.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was involved in a motor vehicle accident on May 8, 1987.  In June 1988, the Army National Guard Personnel Center determined that the accident was not in the Veteran's line of the duty because it was due to his own willful misconduct.  The Veteran filed an application to the Army Board for Correction of Military Records ("ABCMR") to correct this determination which the ABCMR denied in August 2013.  In August 2014, the Veteran requested the ABCMR reconsider that decision.  The ABCMR has yet to rule on the Veteran's reconsideration motion.  

Because service department findings that injury was not due to willful misconduct are generally binding on VA, any ruling on the Veteran's appeal before the ABCMR issues its decision would be premature.  38 C.F.R. § 3.1(m) (2014).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall contact the Veteran and request that he provide a copy of the ABCMR's decision once he receives it.  

This appeal shall be stayed until the AOJ receives the ABCMR's decision from the Veteran.  

2.  After receiving the ABCMR's decision from the Veteran, and after ensuring that all pertinent and available evidence is in the claims file, VBMS file, or Virtual VA file; readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This specifically includes the right to present testimony on the merits at a future hearing before the Board.



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




